Remark
	This Office action has been issued in response to amendments filed on 05/20/2020.

Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Timothy M. Hsieh on February 9, 2021.
The application has been amended claims as follows:
1. (Currently Amended) A method for supplying energy wirelessly by means of Radio Frequency Identification, RFID, comprising the steps of
[[-]] sending by an RFID reader device a request message to at least one RFID tag device, 
[[-]] receiving by the at least one RFID tag device while being in an RFID operation mode the request message,
[[-]] sending by the at least one RFID tag device  while being in the RFID operation mode an answer message to the RFID reader device and changing a state of 
[[-]] receiving by the RFID reader device the answer message,
[[-]] sending by the RFID reader device an energizing signal having an unmodulated constant wave at a predefined frequency during an adjustable amount of time,
[[-]] receiving by the at least one RFID tag device the energizing signal, converting said signal into energy and using the energy by the at least one RFID tag device,
[[-]] changing the state of 
state of the at least one RFID tag device to change 
wherein the request message further comprises information on the adjustable amount of time for the sending of the energizing signal.

Allowable Subject Matter
	Claims 1-13 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Patterson (US Pub No. 20040036575) directed to method to power a radio frequency identification (RFID) reader to increase multi-tag reading capability and increase the reading range of a passive tag without maximizing the continuous transmitted power level is provided. The RFID reader transmits a pulsed interrogation signal until an RFID tag response is received, and then switches to a continuous and pulsed power scheme. The continuous power emitted maintains the power supplied to the RFID tags so the tags will not reset due to loss of power. 
The prior art of record is different than the claimed invention because in the claimed invention receiving by the at least one RFID tag device the energizing signal, converting said signal into energy and using the energy by the at least one RFID tag device, changing the state of the at least one RFID tag device into the RFID operation mode at the end of the adjustable amount of time. This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious   .  Accordingly claims 1-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MUNEAR T AKKI/Primary Examiner, Art Unit 2687